Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 29.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a direction guide adapted for directing the free end of the pull wire from the attachment point to the direction guide” where it is unclear how the direction guide “directs” the pull wire to itself.  The direction guide as disclosed is simply a cylindrical protrusion.  The manufacturer directs the pull wire to the direction guide.  As claimed, the direction guide appears to be like a beacon, but that is not what has been disclosed.  Because “direction guide” has no inherent structure, the function is what drives the scope of the claim.  Without some way to connect the disclosed structure with the claimed feature, the Examiner does not consider the scope of the limitation to be clear.  The Examiner notes that a 112(a) rejection could probably also be made, but the issue is essentially the same.  What does Applicant mean by this language?  What is and what is not within the scope of a direction guide?  Could a person grabbing the free end of the wire be a direction guide?  The scope of the claim is not clear.  Appropriate correction and amendment is required.
Claims 2 and 7 state “in the vicinity” where this vague language cannot be reasonably limited.  The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
Claim 8 refers to “the projection” without providing proper antecedent basis.  Also, the claim is confusing because the first plane is defined by the extension of the guide tube.  How is the guide tube tangential to a plane it defines?  What feature or configuration is Applicant claiming here?  The Examiner is not sure.  Clarification or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Watanabe et al. (US 4,941,455).
Regarding Claim 1, Watanabe discloses:
A handle for an endoscope, said handle comprising: 
a handle housing (1), 
an operating member (23) accommodated in said handle, 
a pull wire (11/12) attached to said operating member at an attachment point (wires are connected to 23 at 21/22 respectively), 
a guide tube (13) surrounding and supporting said pull wire over a first part of a length of the pull wire, but not surrounding and supporting the pull wire over a second part of the length of the pull wire so as to leave a free end of the pull wire accessible for tools in the endoscope handle during assembly of the endoscope (see Fig. 2 showing 13 extending only a portion of the length of wires 11/12), said guide tube being fixed with respect to said handle housing at a first location (see Fig. 2 showing 13 fixed to 14), 
a direction guide (25) adapted for directing the free end of the pull wire from the attachment point to the direction guide during assembly of the endoscope.

Regarding Claim 2, Watanabe discloses wherein said direction guide is located in the vicinity of said first location (shown in Fig. 2 with 25 near where 13 is fixed to 14).

Regarding Claim 3, Watanabe discloses an anchoring block (14) accommodated in said handle housing, wherein said first location is provided in said anchoring block (seen in Fig. 2).

Regarding Claim 4, Watanabe discloses wherein said direction guide is an integral part of the handle housing (the assembly is one unit such that the direction guide and housing are integral).

Regarding Claim 5, Watanabe discloses wherein said direction guide comprises a cylindrical protrusion (26 is part of 25 and is described as cylindrical; see Fig. 2).

Regarding Claim 6, Watanabe discloses a second pull wire (two wires 11/12 are shown) and a second direction guide adapted for directing a free end of the second pull wire (see Fig. 2 showing two 25s).

Regarding Claim 7, Watanabe discloses wherein, at least in the vicinity of the first location where the guide tube is fixed with respect to said handle housing, the guide tube extends in a first plane, and wherein the direction guide comprises an outer surface extending essentially perpendicular to the first plane in which the pull wire lies (the direction guide 25 has a vertical surface that is perpendicular to the horizontal plane extending from 13).

Regarding Claim 8, Watanabe discloses wherein the guide tube extends essentially tangentially to the projection of the outer surface on the first plane (13 extends in a horizontal direction as seen in Fig. 2; the body of 13 is tangential relative to the plane in that the plane can be defined as the top of the body with the body located tangentially below the plane).

Regarding Claim 9, Watanabe discloses An endoscope (Fig. 1; Title; device is disclosed as an endoscope) comprising: a handle according to claim 1 (see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 4,941,455).
Watanabe discloses the invention substantially as claimed as stated above.
Regarding Claim 10, Watanabe discloses an anchoring block (14), and fixedly attaching the guide tube (13) to the block.  Watanabe does not explicitly disclose adhesively bonding the tube to the anchoring block whereby adhesively bonding the guide tube to the anchoring block adapts the endoscope for single use.  Glue is old and well-known as an adhesive means.  A person having ordinary skill in the art would understand that glue can be used to attach two parts.  The benefits and costs of using glue in endoscopes are known as glue is cheaper than more permanent fixation techniques (welding, for example).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe’s device to include gluing the two components together.  Such a modification provides a simple, cheap means for attaching the components (as Applicant acknowledges would be readily understood by one of ordinary skill in the art).

Regarding Claim 17, Watanabe discloses:
An endoscope comprising a handle (1), the handle including: 
a handle housing having an opening (shown in Fig. 3 with 15 extending through the housing); 
an operating member (those portions of the device used for operating the bending mechanism including 15, 16, and 23), a portion of the operating member extending through the opening in the handle housing (15 extends through the opening); 
a pull wire (11/12) attached to the operating member at an attachment point (wires are connected to 23 at 21/22 respectively); 
a guide tube (13) covering a portion of the pull wire; and 
an anchoring block (14) secured to the handle housing (14 is secured within the housing; see Col 6 Lines 7-10), wherein the guide tube is fixed to the anchoring block (Col 6 Lines 7-10; shown in Fig. 2), and wherein an uncovered portion of the pull wire extends between the anchoring block and the attachment point of the operating member (see Fig. 2 showing the uncovered wires 11/12 extending from 14 to 21/22).
Watanabe does not explicitly disclose adhesively bonding the tube to the anchoring block.  Glue is old and well-known as an adhesive means.  A person having ordinary skill in the art would understand that glue can be used to attach two parts.  The benefits and costs of using glue in endoscopes are known as glue is cheaper than more permanent fixation techniques (welding, for example).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe’s device to include gluing the two components together.  Such a modification provides a simple, cheap means for attaching the components (as Applicant acknowledges would be readily understood by one of ordinary skill in the art).

Regarding Claim 18, Watanabe discloses a direction guide (14a).

Regarding Claim 19, Watanabe discloses wherein the direction guide is formed in a single-piece with the anchoring block (see Fig. 2 where 14 and 14a are part of a single piece).

Regarding Claim 23, Watanabe discloses a bending section (3) attached to the handle, wherein a distal end of the pull wire is attached to the bending section, and wherein the operating member is operable to pull the pull wire to bend the bending section (Col 6 Lines 10-21; this configuration is standard in the art).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 4,941,455) in view of Iuel (US 2015/0366436).
Watanabe discloses the invention substantially as claimed as stated above.
Claims 21 and 22 appear to be the exact same, and Watanabe does not explicitly disclose wherein the operating member has a shaft and is operable to pivot about an axis defined by the shaft, wherein the shaft has two ends, further comprising bearing elements having blind holes, wherein the two ends are inserted in respective blind holes of the bearing elements to support the operating member.  Iuel teaches using a different mechanism for operating the pullwires with member 14 operatively connected to a shaft (not numbered) situated between two bearings.  The bearings are open and do not include blind holes, but blind holes are common in manufacturing.  Such holes provide a more secure connection by fully surrounding the inserted shaft.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe’s device to include Iuel’s shaft and bearing attachment.  Also, using blind holes is obvious as this provides a more secure connection for the shaft by fully surrounding it.

Allowable Subject Matter
Claims 11-16 are allowed.
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious the securing the uncovered portion of the pull wire to itself at a location intermediate the first location and the direction guide of claim 11 and wherein the anchoring block includes a bore for the guide tube on one side of the anchoring block, and wherein the direction guide extends in a direction opposite to a plane in which the bore lies.  For claim 11, modifying Watanabe to include such a securing step would significantly change the device’s configuration and likely render several elements unnecessary.  For claim 20, Watanabe’s 14a cannot be both the bore and the direction guide.  Furthermore, they cannot extend in an opposite direction of itself.  For at least these reasons, the claims overcome the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795